Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 11 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rodrian (US Patent no. 1,505,495).
 	With regard to claim 10, Rodrian discloses a metallurgical system/smelting apparatus (page 1, lines 9-52) comprising: a refractory vessel (page 1, lines 25-52; the shell is made of a refractory material); and an electrode support assembly (page 1, lines 25-73; figure 1 shows an electrode 18 supported by sockets (24, 27) and carrier arm 26), wherein the electrode support assembly comprises a vertically translatable holder (page 1, lines 55-73; the electrode can be adjusted up and down by the socket), and wherein the vertically translatable holder is configured to couple with an electrode and electrically couple the electrode with a power source (page 1, lines 55-73).
 	With regard to claim 11, the device of Rodrian further comprises a system base (11) including a platform (10) on which the refractory vessel/shell (12) is supported (figure 1; page 1, lines 26-52).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US Patent no. 4,222,841) in view of Pal (US Patent no. 5,567,286).
 	With regard to claim 19, Miller teaches a metallurgical system (col. 2, lines 38-43; col. 3, lines 46-55; figure 1) comprising: a refractory vessel/shell (12) containing molten electrolyte (abstract; col. 3, lines 46-55);

 	Miller fails to explicitly teach wherein the exhaust system is configured to oxidize effluents received from the refractory vessel.
 	Pal discloses a system for electrochemically refining a molten metal wherein an exhaust system is configured to oxidize effluents received from the refining device (54; the exhaust gas leaving an outlet (70) of the refining device (54) is used in a combustion process/oxidation reaction to heat the melt (col. 8, lines 31-61). It would have been obvious to one having ordinary skill in the art at the time of filing to oxidize effluents received from the refractory vessel of Miller, as taught by Pal in order to efficiently generate heat for maintaining the molten electrolyte. 
 	With regard to claim 20, Miller further teaches wherein a second aperture of the plurality of apertures defined through the lid comprises a feed port (col. 3, line 65 to col. 4, line 17), and wherein the metallurgical system further comprises a feed system coupled with the feed port, and configured to provide material into the refractory vessel (col. 3, lines 46-68).

Allowable Subject Matter
Claims 1-9 are allowed. The closest prior art is considered to be US 2004/0011660 to Bradford and US 2001/0112757 to Siljan et al. The closest prior art fails to teach or fairly suggest a refractory vessel comprising a base defining a plurality of apertures centrally located within the base; and a current collector including conductive extensions positioned within the plurality of apertures centrally located within the base.
Claims 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art made of record fails to further teach a current collector positioned between the platform and the system base, wherein the current collector is mechanically coupled with the refractory vessel; and wherein the electrode support assembly further comprises: a mast, wherein the mast comprises a vertical track, and a trolley moveably coupled with the vertical track.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805.  The examiner can normally be reached on M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794